[ex101_2019-rsa001.jpg]
Molina Healthcare, Inc. 2019 Equity Incentive Plan Restricted Stock Award
Agreement This RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) effective as
of [DATE] is between Molina Healthcare, Inc., a Delaware corporation (the
“Company”), and [EMPLOYEE NAME], an employee of the Company or one of its
Affiliates (the “Grantee”), pursuant to and subject to the terms and conditions
of the Molina Healthcare, Inc. 2019 Equity Incentive Plan (the “Plan”). The
Company desires to award to the Grantee a number of shares of the Company’s
common stock, par value $.001 per share (the “Common Stock”), subject to certain
restrictions as provided in this Agreement, in order to carry out the purpose of
the Plan. The purpose of this Agreement is to evidence the terms and conditions
of an award of restricted stock granted to the Grantee under the Plan.
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and the Grantee hereby agree as
follows: Section 1. Award of Restricted Stock. Effective as of [DATE] (the
“Effective Date”), the Company grants to the Grantee a restricted stock award of
[NUMBER OF SHARES] shares of Common Stock (the “Shares”), subject to the terms
and conditions set forth in this Agreement and in accordance with the terms of
the Plan (the “Restricted Stock Award”). Section 2. Rights with Respect to the
Shares. (a) Stockholder Rights. With respect to the Shares, the Grantee shall be
entitled at all times on and after the date of issuance of the Shares to
exercise the rights of a stockholder of Common Stock of the Company, including
the right to vote the Shares and the right to receive dividends on the Shares as
provided in Section 2(b) hereof, unless and until the Shares are forfeited
pursuant to Section 3 hereof. However, the Shares shall be nontransferable and
subject to a risk of forfeiture to the Company at all times prior to the dates
on which such Shares become vested, and the restrictions with respect to the
Shares lapse, in accordance with Section 3 of this Agreement. (b) Dividends. As
a condition to receiving the Shares under the Plan, the Grantee hereby agrees to
defer the receipt of dividends paid on the Shares. Cash dividends or other cash
distributions paid with respect to the Shares prior to the date or dates the
Shares vest shall be subject to the same restrictions, terms, and conditions as
the Shares to which they relate, shall be promptly deposited with the Secretary
of the Company or a custodian designated by the Secretary, and shall be
forfeited in the event that the Shares with respect to which the dividends were
paid are forfeited. (c) Issuance of Shares. The Company shall cause the Shares
to be issued in the Grantee’s name or in a nominee name on the Grantee’s behalf,
either by book-entry registration or issuance of a stock certificate or
certificates evidencing the Shares, which certificate or certificates shall be
held by the Secretary of the Company or the stock transfer agent or brokerage
service selected by the Secretary of the Company to provide such services for
the Plan. The Shares shall be restricted from transfer and shall be subject to
an appropriate stop-transfer order. If any certificate is issued, the
certificate shall bear an appropriate legend referring to the restrictions
applicable to the Shares. The Grantee hereby agrees to the retention by the
Company of the Shares and, if a stock certificate is issued, the Grantee agrees
to execute and deliver to the Company a blank stock power with respect to the
Shares as a condition to the receipt of this Restricted Stock Award. After any
Shares vest pursuant to Section 3 hereof, and following payment of the
applicable withholding taxes pursuant to Section 6 of this Agreement, the
Company shall promptly cause to be issued a certificate or certificates,
registered in the Grantee’s name, evidencing such vested whole Shares (less any
Shares withheld to pay withholding taxes) and shall cause such certificate or
certificates to be delivered to the Grantee free of the legend and the
stop-transfer order referenced above. The Company will not deliver any
fractional Share but will pay, in lieu thereof, the Fair Market Value of such
fractional Share at the time certificates evidencing the Shares are delivered to
the Grantee. {00416523;1}



--------------------------------------------------------------------------------



 
[ex101_2019-rsa002.jpg]
Section 3. Vesting; Forfeiture. (a) Vesting. Subject to the terms and conditions
of this Agreement, [one-fourth (1/4th)] [one-third (1/3rd)] of the Shares shall
vest, and the restrictions with respect to the Shares shall lapse, on each of
the first, second, [and] third/[, and fourth] anniversaries of the Effective
Date if the Grantee remains continuously employed by the Company or an Affiliate
of the Company until such respective vesting dates. (b) Forfeiture. If the
Grantee ceases to be employed by the Company and all Affiliates of the Company
for any reason prior to the vesting of the Shares, Grantee’s rights to all of
the unvested Shares shall be immediately and irrevocably forfeited, including
the right to vote such Shares and the right to receive dividends on such Shares.
(c) No Early Vesting. Unless otherwise determined by the Committee in its sole
discretion, or otherwise provided in an agreement with, or plan of the Company
applicable to the Grantee, in no event will any of the Shares vest prior to
their respective vesting dates set forth in Section 3(a) hereof. Section 4.
Restrictions on Transfer. Until the Shares vest pursuant to Section 3 hereof,
neither the Shares, nor any right with respect to the Shares under this
Agreement, may be sold, assigned, transferred, pledged, hypothecated (by
operation of law or otherwise) or otherwise conveyed or encumbered and shall not
be subject to execution, attachment or similar process. Any attempted sale,
assignment, transfer, pledge, hypothecation or other conveyance or encumbrance
shall be void and unenforceable against the Company or any Affiliate of the
Company. Section 5. Distributions and Adjustments. (a) If any Shares vest
subsequent to any change in the number or character of the Common Stock of the
Company through any stock dividend or other distribution, recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of shares or other
securities of the Company, issuance of warrants or other rights to purchase
shares of Common Stock or other securities of the Company or other similar
corporate transaction or event such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under this
Agreement, then the Committee shall, in such manner as it may deem equitable, in
its sole discretion, adjust any or all of the number and type of such Shares.
(b) Any additional shares of Common Stock of the Company, any other securities
of the Company and any other property distributed with respect to the Shares
prior to the date or dates the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares to which they relate and shall
be promptly deposited with the Secretary of the Company or a custodian
designated by the Secretary. Section 6. Taxes. (a) The Grantee acknowledges that
the Grantee will consult with the Grantee’s personal tax adviser regarding the
income tax consequences of the grant of the Shares, payment of dividends on the
Shares, the vesting of the Shares and any other matters related to this
Agreement. In order to comply with all applicable federal, state, local or
foreign income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the Grantee’s sole and
absolute responsibility, are withheld or collected from the Grantee.
{00416523;1} 2



--------------------------------------------------------------------------------



 
[ex101_2019-rsa003.jpg]
(b) In accordance with the terms of the Plan, and such rules as may be adopted
by the Committee administering the Plan, the Grantee may elect to satisfy tax
withholding obligations arising from the receipt of, or the lapse of
restrictions relating to, the Shares by (i) delivering cash, check, bank draft,
money order or wire transfer payable to the order of the Company, (ii) having
the Company withhold a portion of the Shares otherwise to be delivered having a
Fair Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional Share but will pay, in
lieu thereof, the Fair Market Value of such fractional Share. The Grantee’s
election must be made on or before the date that the amount of tax to be
withheld is determined. If the Grantee does not make an election, the Company
will withhold a portion of the Shares otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes. Section 7. Non-Solicitation. (a)
Non-Solicitation (Employees). The Grantee acknowledges and agrees that during
the period of Grantee’s employment by the Company (or any Subsidiary), and for a
period of one (1) year after termination of Grantee’s Service Relationship for
any reason, with or without Cause, Grantee shall not directly or indirectly,
either alone or in concert with others, solicit, entice, or encourage the hiring
of any employee of the Company (or any Subsidiary) unless such person was
involuntarily terminated or laid off by the Company (or any Subsidiary). (b)
Non-Solicitation (Customers). During the Grantee’s employment with the Company
and for a period of one (1) year after the Grantee’s date of termination, the
Grantee shall not, directly or indirectly: (i) contact or solicit, or direct any
person, firm, corporation, association or other entity to contact or solicit,
any of the Company’s customers for the purpose of providing any products and/or
services that are the same as or similar to the products and services provided
by the Company to its customers during the term of the Company’s employment; or
(ii) divert or attempt to divert, for his direct or indirect benefit, or for the
benefit of any other person, firm, corporation, association or other entity, the
business of any customer of the Company; or (iii) influence or attempt to
influence any customer of the Company to transfer its business to the Grantee or
any person, firm, corporation, association or other entity; or (iv) in any other
manner knowingly interfere with, disrupt or attempt to disrupt the relationship
of the Company with any of its customers. In addition, the Company will not
disclose the identity of any such customers to any person, firm, corporation,
association, or other entity for any reason or purpose whatsoever. [SECTION 8
FOR NON-CALIFORNIA EMPLOYEES] [Section 8. Non-Competition. During the Grantee’s
employment with the Company and for a period of one (1) year after the Grantee’s
date of termination, the Grantee shall not, recognizing the national scope of
the Company’s business, directly or indirectly, engage, or participate in or in
any way render services or assistance to (including, without limitation, as an
officer, director, employee, consultant, agent, lender or equityholder) any
business that competes, directly or indirectly, with any product or service of
the Company or any of its subsidiaries or affiliates within the United States of
America.] Section 9. Nondisparagement. The Grantee agrees that he/she will not
disparage the Company or its directors, officers, employees, affiliates,
subsidiaries, predecessors, successors or assigns in any written or oral
communications to any third party. The Grantee further agrees that he/she will
not direct anyone to make any disparaging oral or written remarks to any third
parties. {00416523;1} 3



--------------------------------------------------------------------------------



 
[ex101_2019-rsa004.jpg]
Section 10. Confidentiality. The Grantee agrees to keep and maintain in strict
confidence all confidential and proprietary information of the Company (or any
Subsidiary) during and after the term of employment by the Company, and to never
directly or indirectly make known, divulge, reveal, furnish, make available, or
use any confidential information (except in the course of regular authorized
duties on behalf of the Company or any Subsidiary). Grantee’s obligations of
confidentiality hereunder shall survive termination of employment regardless of
any actual or alleged breach by the Company (or any Subsidiary) in connection
with such termination, until and unless any such confidential information shall
have become, through no fault of Grantee, generally known to the public or
unless Grantee is required by law to make disclosure (after giving the Company
or any Subsidiary notice and an opportunity to contest such requirement).
Grantee’s obligations under this Section are in addition to and not in
limitation or preemption of all other obligations of confidentiality which
Grantee has to the Company under general legal or equitable principles. All
documents and other property including or reflecting confidential information
furnished to Grantee by the Company or otherwise acquired or developed by the
Company shall at all times be the property of the Company (or any Subsidiary).
Upon termination of employment, Grantee shall return to the Company (or any
Subsidiary) any such documents or other property (including copies, summaries,
or analyses of the foregoing) of the Company (or any Subsidiary) which are in
Grantee’s possession, custody, or control. Section 11. Definitions. Terms not
defined in this Agreement shall have the meanings given to them in the Plan.
Section 12. Governing Law. The internal law, and not the law of conflicts, of
the State of [California]/[Delaware] will govern all questions concerning the
validity, construction and effect of this Agreement. Section 13. Plan
Provisions. This Agreement is made under and subject to the provisions of the
Plan, and all of the provisions of the Plan are also provisions of this
Agreement. If there is a difference or conflict between the provisions of this
Agreement and the provisions of the Plan, the provisions of the Plan will
govern. By accepting this Restricted Stock Award, the Grantee confirms that the
Grantee has received a copy of the Plan, represents that the Grantee is familiar
with the terms and provisions of the Plan, and hereby accepts this Restricted
Stock Award subject to all the terms and provisions of the Plan. Section 14. No
Rights to Continue Service or Employment. Nothing herein shall be construed as
giving the Grantee the right to continue in the employ or to provide services to
the Company or any Affiliate, whether as an employee or as a consultant or
otherwise, or interfere with or restrict in any way the right of the Company or
any Affiliate to discharge the Grantee, whether as an employee or consultant or
otherwise, at any time, with or without cause. In addition, the Company or any
Affiliate may discharge the Grantee free from any liability or claim under this
Agreement. Section 15. Entire Agreement. This Agreement together with the Plan
supersede any and all other prior understandings and agreements, either oral or
in writing, between the parties with respect to the subject matter hereof and
constitute the sole and only agreements between the parties with respect to said
subject matter. All prior negotiations and agreements between the parties with
respect to the subject matter hereof are merged into this Agreement. Each party
to this Agreement acknowledges that no representations, inducements, promises or
agreements, orally or otherwise, have been made by any party or by anyone acting
on behalf {00416523;1} 4



--------------------------------------------------------------------------------



 
[ex101_2019-rsa005.jpg]
of any party, which are not embodied in this Agreement or the Plan and that any
agreement, statement or promise that is not contained in this Agreement or the
Plan shall not be valid or binding or of any force or effect. Notwithstanding
the foregoing, if the Grantee is subject to a written employment, change in
control, severance or similar agreement with the Company or plan with respect
thereto, and the Grantee would be entitled under the express provisions of such
agreement or plan to accelerated vesting of the Restricted Stock Award in
connection with the termination of the Grantee’s employment in the circumstances
set forth in that agreement, the provisions of such agreement shall control with
respect to such vesting rights, and the corresponding provisions of this
Agreement shall not apply. Section 16. Modification. No change or modification
of this Agreement shall be valid or binding upon the parties unless the change
or modification is in writing and signed by the parties. Notwithstanding the
preceding sentence, the Plan, this Agreement and the Restricted Stock Award may
be amended, altered, suspended, discontinued or terminated to the extent
permitted by the Plan. Section 17. Shares Subject to Agreement. The Shares shall
be subject to the terms and conditions of this Agreement. Except as otherwise
provided in Section 5, no adjustment shall be made for dividends or other rights
for which the record date is prior to the issuance of the Shares. The Company
shall not be required to deliver any Shares until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Committee to be
applicable are satisfied. Section 18. Severability. In the event that any
provision that is contained in the Plan or this Agreement is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or this Agreement for any reason and under any law as deemed
applicable by the Committee, the invalid, illegal or unenforceable provision
shall be construed or deemed amended to conform to applicable laws, or if it
cannot be so construed or deemed amended without, in the determination of the
Committee, materially altering the purpose or intent of the Plan or this
Agreement, such provision shall be stricken as to such jurisdiction or Shares,
and the remainder of the Plan or this Agreement shall remain in full force and
effect. Section 19. Headings. Headings are given to the sections and subsections
of this Agreement solely as a convenience to facilitate reference. Such headings
shall not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof. Section 20. Grantee’s
Acknowledgments. The Grantee hereby agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or the Board of
Directors of the Company, as appropriate, upon any questions arising under the
Plan or this Agreement. Any determination in this connection by the Company,
including the Board of Directors of the Company or the Committee, shall be
final, binding and conclusive. The obligations of the Company and the rights of
the Grantee are subject to all applicable laws, rules and regulations. Section
21. Parties Bound. The terms, provisions and agreements that are contained in
this Agreement shall apply to, be binding upon, and inure to the benefit of the
parties and their respective heirs, executors, administrators, legal
representatives and permitted successors and assigns, subject to the limitation
on assignment {00416523;1} 5



--------------------------------------------------------------------------------



 
[ex101_2019-rsa006.jpg]
expressly set forth herein. This Agreement shall have no force or effect unless
it is duly executed and delivered by the Company. Section 22. Counterparts. This
Agreement may be executed in counterparts, each of which shall constitute an
original, but both of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy shall be effective as delivery of a manually executed
counterpart of this Agreement. IN WITNESS WHEREOF, each of the parties has
executed this Agreement, in the case of the Company by its duly authorized
officer, effective as of the day and year first above written. MOLINA
HEALTHCARE, INC. By: [NAME] Its: [TITLE] PARTICIPANT, [NAME] {00416523;1} 6



--------------------------------------------------------------------------------



 